DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on June 14, 2022, claims 21-23 have been newly added.  Therefore, claims 1-23 are currently pending for examination.

Claim Rejections - 35 USC § 112
The rejections to claims 1-20 under 35 U.S.C. 112(a) in the previous office action are withdrawn because the arguments filed on 6/14/2022 are persuasive (see page 9 last paragraph and page 10, first paragraph).

Double Patenting
Regarding Double patent rejection made over U.S. Patent No. 10,948,648 and 10,522,023 on previous office action is withdrawn due to Terminal disclaimer filed on 6/14/2022 and the subsequent approval.

Allowable Subject Matter
Claims 1-23 (renumbered as claims 1-23) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 19 and 20, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “monitoring first resources associated with the first party and second resources associated with the second party” in combination with “identifying, based on selected criteria, available resources of the second party which are deployable in response to the notification associated with the incident; ranking each of the available resources of the second party; displaying on a user interface a list of ranked resources; and assigning at least one resource from the list of ranked resources to be deployed to the incident.”.

Regarding claims 2-18 and 21-23, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687